Citation Nr: 9901223	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-12 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, 
pursuant to the provisions of 38 U.S.C.A. § 1151.

2.  Entitlement to an increased evaluation for a thoracic 
spine disability, currently evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to May 
1975.

This case arises before the Board of Veterans Appeals 
(Board) on appeal from a rating decision of February 1997, 
from the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

The veteran contends that he has a chronic stomach disorder 
which he attributes to swallowing a drill bit during VA 
dental work.  The veteran initially contended that this 
incident occurred in 1988.  The RO requested dental records 
from the St. Cloud, Minnesota VAMC Dental Clinic.  A reply 
was sent which indicated that there were no records 
available.

A careful review of the claims folder indicates that it is 
likely the veteran confused the date of this incident.  VA 
dental records, dated August 7, 1990, show the veteran 
undergoing a bridge preparation.  It was noted that he 
swallowed a blunt ended diamond cutting burr.  The dentist 
noted that there was no coughing or respiratory distress, and 
he assumed that the item went down the veterans esophagus.  
He stated that he informed the veteran that it would likely 
pass through his intestinal tract without problems.  

Private medical records, dated August 12, 1990, show the 
veteran treated at the emergency room of the Milaca Onamia 
Fairview Hospital.  He complained of left sided abdominal 
pain.  He reported that he had the same type of pain two days 
prior.  He reported that he thought he was constipated, but 
that he vomited after taking milk of magnesia.  He was noted 
to be bent over, holding his left side, and unable to lie 
flat.  He reported that the pain was sharp and constant.  The 
impression given was constipation.  He did not report a 
history of having swallowed the dental bit.

The Board finds that further development is required with 
respect to this claim.  There is no recent medical evidence 
regarding the veterans claimed stomach disorder, and no 
medical opinion has been rendered.

With regard to the veterans claim for an increased rating 
for residuals of a thoracic spine injury.  The Board notes 
that the most recent examination was conducted in January 
1992.  The veteran failed to appear for a recently scheduled 
examination.  He has reported that he was experiencing 
extreme financial difficulties and was unable to appear for 
that reason.  He has requested another opportunity to appear 
for examination.  The Board finds that, as the claim must be 
returned to the RO for further development pursuant to the 
38 U.S.C.A. § 1151 claim, the veteran should also be afforded 
the opportunity to appear for reexamination regarding his 
back claim.

Therefore, this claim is REMANDED to the RO for the 
following:

1.  The veteran should be scheduled for 
an examination by the appropriate 
specialist regarding his claim for 
service connection for a chronic stomach 
disorder secondary to VA dental 
treatment.  The examiner should be asked 
to review the veterans claims folder to 
specifically include VA dental records 
dated in August 1990, and private medical 
records regarding complaints of abdominal 
pain subsequent to the August 1990 VA 
treatment.  The examiner should be asked 
to render an opinion regarding the 
likelihood that the veterans swallowing 
the dental drill bit has caused his 
claimed stomach disorder.

2.  The veteran should be scheduled for a 
VA examination regarding his claim for an 
increased rating for his thoracic spine 
disability.

Upon completion of the above listed items the RO should 
review the veterans claims.  If the determination remains 
adverse, the RO should provide the veteran and his 
representative a supplemental statement of the case and 
adequate time to respond.  The claim should then be returned 
to the Board for further appellate consideration.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
